Name: Commission Regulation (EC) No 1731/98 of 4 August 1998 fixing for the 1998/99 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  plant product;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities5. 8. 98 L 217/7 COMMISSION REGULATION (EC) No 1731/98 of 4 August 1998 fixing for the 1998/99 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (1), as last amended by Regulation (EEC) No 1699/85 (2), and in particular Article 8 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 525/77, the minimum price to be paid to producers is to be determined on the basis of the minimum price applic- able during the preceding marketing year, and the trend of production costs in the fruit and vegetable sector; Whereas Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if necessary, the pattern of processing costs assessed on a flat-rate basis; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year: (a) the minimum price referred to in Article 4 of Regula- tion (EEC) No 525/77 to be paid to producers for pineapples; and (b) the production aid referred to in Article 5 of the said Regulation for tinned pineapple, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1998. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 73, 21. 3. 1977, p. 46. (2) OJ L 163, 22. 6. 1985, p. 12. EN Official Journal of the European Communities 5. 8. 98L 217/8 ANNEX Minimum price to be paid to the producers Product ECU/100 kilograms net,ex producer Pineapple intended for the manufacture of tinned pineapple 37,648 Production aid Product ECU/100 kilograms net Tinned pineapple 144,114